This Office Action is in response to the papers filed on August 18, 2020.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6, drawn to a semiconductor device, classified in CPC H01L 27/2463.
II.	Claims 7-13, drawn to a method of making a semiconductor device, classified in CPC H01L 45/16.
The inventions are distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown:  (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as by providing a substrate, wherein the substrate comprises an array region and a peripheral region; forming a first low-k dielectric layer in the peripheral region, wherein the first low-k dielectric layer has a dielectric constant of less than 3; forming a plurality of memory cells on the substrate and in the array region;
forming a dummy memory cell at a boundary between the array region and the peripheral region; forming a mask on the substrate, wherein the mask covers the plurality of memory cells and the dummy memory cell in the array region, wherein the mask covers the first low-k dielectric layer in the peripheral region; forming a plurality of first conductive plugs in the mask’s openings, wherein each of the plurality of first conductive plugs is in contact with one of the plurality of memory cells, and wherein the dummy memory cell is not in contact with any one of the plurality of first conductive plugs; and replacing the mask with a dielectric layer comprising a material different from a material of the low-k dielectric layer.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classifications, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814